DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, 12, 14-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmburg et al. (US 2016/0181961 A1).
Regarding claims 1 and 16, Holmburg discloses an apparatus and a method, comprising: 
an AC electric motor (e.g. Fig. 1: 103) comprising a speed operating range (e.g. [0079]); 
a DC power source (e.g. [0051]); 
an inverter (e.g. Fig. 1: 102) operatively coupled between the DC power source and the AC motor for converting DC power to AC power to drive the AC motor; and 
a processor (e.g. Fig. 1: 101) operatively coupled to the inverter and configured to: 
parse the AC motor speed operating range into a plurality of speed regions (e.g. Fig. 4 & [0079]); and within each speed region, operate the inverter to a respective predetermined switching frequency (e.g. Fig. 4 & [0079-0080]) profile to maintain an inverter pulse ratio to a respective predetermined pulse ratio profile (e.g. [0083]: predetermined ratio for each speed stage).  
Regarding claim 12, Holmburg discloses a method, comprising: 
rotating a rotor of an AC motor (e.g. Fig. 1 & [0054]) over an operating speed range (e.g. [0079]) with the output from an inverter (e.g. Fig. 1: 102) by operating the inverter at switching frequencies that vary in proportion to rotor speed (e.g. Fig. 4 & [0079-0080]), wherein the operating speed range is parsed into a plurality of speed regions and the switching frequencies within each operating speed region correspond to a respective pulse ratio that is different from the respective pulse ratio corresponding to an adjacent speed region (e.g. [0079-0080, 0083]: predetermined ratio for each speed stage).  
Regarding claim 2, Holmburg discloses the pulse ratio profiles comprise linear profiles (e.g. Fig. 4 & [0079-0080]: linear ratio for each stage in the plurality of speed stages).  
Regarding claims 3 and 17, Holmburg discloses the pulse ratio profiles comprise fixed value profiles (e.g. Fig. 4 & [0079-0080]: each stage have a fixed ratio).  
Regarding claims 5, 14 and 19, Holmburg discloses the switching frequency profiles produce discontinuous switching orders in adjacent speed regions (e.g. Fig. 4).  
Regarding claims 6, 15 and 20, Holmburg discloses the predetermined switching frequency profiles comprise frequency dither (e.g. [0115]: switching frequencies is within 1%-2% threshold).  
Regarding claim 7, Holmburg discloses the processor configured to operate the inverter between multiple predetermined switching frequency profiles within each speed region (e.g. Figs. 1 and 4 & [0079-0080]).  
Regarding claim 8, Holmburg discloses the predetermined switching frequency profiles comprise frequency dither (e.g. [0115]: switching frequencies is within 1%-2% threshold). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 9-11, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmburg et al. (US 2016/0181961 A1) in view of .
Regarding claims 4, 13 and 18, Holmburg fails to disclose, but teaches the switching frequency profiles produce continuous switching orders in adjacent speed regions (e.g. Fig. 3: continuous relationship between switching frequencies and speed regions).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Holmburg with the teachings of Lee to determine switching frequencies for a range of speed values by a predetermined map so as to select the most cost effective switching frequency value for the desired application.
Regarding claim 9, Holmburg fails to disclose, but Lee teaches the switching frequency profiles are limited to frequencies between predetermined upper and lower limits (e.g. [0010-0011]).  
Regarding claim 10, Lee teaches the processor configured to operate the inverter at a fixed switching frequency when the AC motor speed is below a predetermined lower limit (e.g. Fig. 3 & [0062]: minimum switching frequency is set as zero; thus, switching frequency is fixed to zero when motor speed below Fmin as shown in Fig. 3).  
Regarding claim 11, Lee teaches the processor configured to limit operation of the inverter to switching frequencies above a predetermined lower limit (e.g. Fig. 3 & [0053]: switching frequency is selected from a range between Fmax and Fmin).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/           Primary Examiner, Art Unit 2846